DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The interpretation of “a converging element” in claims 1, 3-7, and 10 and “a diverging element” in claim 12 under 35 USC 112(f) as indicated in the previous Office action mailed September 14, 2021 is maintained herein.
Allowable Subject Matter
Claims 1-20 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claims 1 and 8, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an interferometer arrangement (claim 1) and a method for operating an interferometer arrangement (claim 8), the interferometer and method being allowable for the reasons given by applicant on pages 9-15 of the remarks filed December 14, 2021 in response to the previous Office action of record, in combination with the rest of the limitations of the above claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        December 17, 2021